Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on February 3, 2022.
Claims 1, 26, 41, 42, 45 and 46 have been amended.
Claims 9 and 32-34 have been cancelled.
Claims 1-8, 10, 26-31, 35, 41-48 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on February 3, 2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Previous Claim Objections
The Examiner thanks Applicant for the amendments to claims 42 and 46.  The objections are overcome and are withdrawn.

Previous Claim Rejections - 35 USC § 112
The Examiner thanks Applicant for the amendments to claim 26.  The previous rejection is overcome and is withdrawn.

Previous Claim Rejections - 35 USC § 101
The Examiner thanks Applicant for the amendments to claims 1 and 26.  The claims now integrate the abstract idea of tracking interactions to generate ratings into the practical application of employment fulfillment when the candidate submission is processed.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art does not disclose the combination of “display the rating for the staffing party concurrently with displaying the information representing the job requisition, wherein the rating for the staffing party includes at least a job specific rating indicative of a performance of the staffing party in a job category associated with the job requisition being displayed”.
Chuang discloses GUIs for both the staffing party and the hiring party ([0062] FIG. 3 is an example illustration of a staffing talent platform provided to a staffing party; [0069] FIG. 10 is an example illustration of a hiring talent platform provided to a hiring party)
a database; a network interface configured to be coupled to an employer computing system associated with a hiring party and to a staffing firm computing system associated with a staffing party; a first graphical user interface executable at the employer computing system associated with the hiring party; a second graphical user interface executable at the staffing firm computing system associated with the staffing party; and at least one processor (Fig. 1A; [0079]; [0096]; [0080]; [0092]) configured to: 
receive from the network interface, via the first graphical user interface executable at the employer computing system, first data representing at least one job requisition submitted in the employer computing system; ([0087] In one example, hiring parties 110 post one or more job orders to the talent platform exchange 102 via one of the hiring party platforms 108. The talent platform exchange 102 may process the job orders and provide them to one or more staffing parties 106 via one or more staffing party platforms 104.)
receive from the network interface, via the second graphical user interface executable at the staffing firm computing system, second data representing at least one candidate profile submission in response to the first data representing the at least one job requisition, the candidate profile submission is submitted in the staffing firm computing system; ([0087] …Staffing parties 106 may match and submit a candidate to the posted job order, via the staffing party platform 104, which may be received by the talent platform exchange 102. 
track at least one user interaction performed in the first graphical user interface  executable at the employer computing system, wherein the at least one user interaction is in response to the first data and/or the second data; store, in the database, a record representing the at least one user interaction;Application No.: 16/586,7973 Docket No.: S2192.70012US01Reply to Office Action of August 6, 2021 ([0102] The talent platform exchange engine 122 may perform or more aggregating and accumulation processes with information received from the hiring talent platform and the staffing party platform. The aggregation or accumulation of information may produce one or more summary data points which may be stored in the data storage 116. The summary data points (summary information) may be configured to be sent to any requesting talent platform or user of one of the talent platforms, for example in the form of performance metrics, transaction information or accounting information for reporting purposes. For example, summary data points may include hiring party information, such as total number of hiring parties (enterprise), and total number of hiring party users. Summary information may also include job order information, such as total number of job orders posted, total number of job orders active, total number of job orders active with approved candidates, total number of job orders filled, and total number of job orders closed. Summary date points may further include submittal and placement information such as, total number of submitted candidates, total number of submittals reviewed by hiring party, total number of submittals approved by the hiring party, total number of submittals rejected, total number of placements, total number of candidate starts, total number of starts satisfying guarantee period, and total number of starts not satisfying guarantee period.)
determine ratings for the hiring party and the staffing party using the record of the at least one user interaction; and transmit, using the network interface, at least one of the ratings for the hiring party and the staffing party to the staffing firm computing system. ([0120] In some examples, the staffing talent platforms 104 may generate and display a rating associated with one or more staffing parties 106 (shown in FIG. 5 as "XpressHire Rating"). 
Chuang discloses displaying a staffing party rating [0064] FIG. 5 is an example illustration of an interface for generating and displaying performance metrics within the staffing talent platform and detecting a user interaction that triggers a candidate profile submission process. ([0105]…In addition, summary date points may include hiring party conversion information (in terms of cumulative conversions and percentages), such as the candidate submittal to hiring party acceptance, the candidate acceptance to placement, and the candidate submittal to placement. [0135]… In one example, at the time of submittal the talent platform exchange provides a subset of the staffing party's details to the hiring party (such as candidate's first name), concealing the rest of the candidate's contact information and the staffing party information until the hiring party has expressed interest in the candidate. In at least one example, if the hiring party approves the 
Chuang further discloses submitting candidates: [0118] In various examples, the staffing talent platforms 104 may capture, generate and display performance metrics relating to one or more staffing parties. This metric information may provide the staffing parties with detailed and summary activity reports and performance metrics in real-time. Performance metrics may allow hiring parties to make decisions about selecting candidates submitted by the staffing parties. FIG. 5 shows one example of generating and displaying performance metrics. In one example, the performance metrics may be generated by accessing performance information stored on the talent platform exchange 102 via the staffing application interface 118. The performance information may be stored on the staffing talent platforms 104 and the hiring talent platforms 108 and provided to the talent platform exchange 102 via the staffing application interface 118 and the hiring application interface 120, respectively. [0119] In at least one example, performance metrics may be based on staffing party's candidate placement information, such as the number of candidates submitted by the staffing party for job orders (i.e. "submittals"), number of candidates approved by the hiring party (i.e. "approved"), and number of candidates placed as employees with hiring parties (i.e. "placements"), as well as other information. The staffing talent platforms 104 may further display statistical analysis associated with the placement information, for example, cumulative total values. In one example, the statistical analysis may determine the percentage of submittals converted to placements (i.e. "conversion %"). As shown in FIG. 5, both the placement information and the statistical analysis may be displayed as a chart, allowing the staffing party to compare the information generated. For example, as shown in FIG. 5, the conversion percentage for this particular staffing party is 50 percent for approval of candidate by a hiring party and 10 percent for placement of candidates with a hiring party.
Chuang does not disclose that the staffing party rating is indicative of a performance of the staffing party in a job category associated with the displayed job requisition.
KR 100571718 B1, discloses “Lastly, the job searcher database is searched for when the job information is requested, and the job searcher provides the job search information in order of high valuation scores of the online recruiter in the corresponding industry field where the job request is requested (S240).” (page 7; para. 11).
Chuang (EP 3734523 A1) also discloses a job type categorization system that categorizes the job orders from the plurality of computer platforms into a multidimensional vector representation of job types based on the text description of the job order; and a staffing recruiter rating system derived from the results of staffing recruiter performance data based at least in part on the success of candidate record submissions by job type normalized by difficulty relative to other staffing recruiters. (Claim 1).
However, none of the prior art of record discloses the combination of a displayed job requisition, the staffing party rating in said job category.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828. The examiner can normally be reached M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629